Citation Nr: 1807325	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  07-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for uterine prolapse, status post hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel






INTRODUCTION

The Veteran served on active duty from August 2002 to October 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Phoenix, Arizona RO. Jurisdiction of this claim now resides with the RO in Denver, Colorado.  

The Board remanded this claim of service connection to the RO in October 2010, February 2011, November 2011, December 2012 and March 2015. Specifically, the Board directed the RO to certify this issue of service connection to the Board and complete all appropriate appellate procedures regarding certification, including notifying the Veteran about her appellate rights. That development has been completed. 

In August 2017, the Board requested a Veterans Health Administration (VHA) medical opinion in connection with the claim on appeal. The VHA medical opinion has been received and the case has been returned to the Board.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

Uterine prolapse is not attributable to service.

CONCLUSION OF LAW

The criteria for service connection for uterine prolapse are not met. 38 U.S.C. 
§§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

An April 2005 service treatment record documents the Veteran's report of a positive home pregnancy test. A June 2005 service treatment record indicates the Veteran had an enlarged uterus, "12 weeks." The August 2005 service separation examination report confirms the Veteran's pregnancy. 

An August 2007 private treatment record reflects that the Veteran was referred for treatment for uterine prolapse that had been ongoing for approximately one and a half years since the delivery of her child. An August 2007 private treatment record documents that the Veteran underwent total vaginal hysterectomy for her uterine prolapse. 

In August 2017, the Board requested an opinion from a VHA medical specialist as to whether the Veteran had current residuals of hysterectomy due to uterine prolapse that onset during service or as a result of her pregnancy therein.

In the VHA response, dated in August 2017, the gynecological expert explained that pregnancy and childbirth were the most common etiologies of uterine prolapse, particularly in a young woman (like the Veteran). The gynecological expert concluded that pregnancy, post-delivery uterine prolapse, and the associated hysterectomy arising from the pregnancy and delivery in the Veteran's case was not caused by her military service. Rather, they were the results of natural occurring processes related to pregnancy and delivery.

The preponderance of the evidence is against a finding of a linkage between the onset of the uterine prolapse and a period of service. Rather, the evidence shows that the Veteran's uterine prolapse (and hysterectomy) had no etiological relationship to service. Rather, it was the result of natural occurring processes related to pregnancy and delivery. (See August 2017 VHA expert medical opinion).

This conclusion is probative as it is based on facts presented by the evidence of record. There is also no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between the uterine prolapse, status post hysterectomy and a period of the Veteran's service. 

The Veteran is not competent to link her uterine prolapse, status post hysterectomy to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to recount the circumstances of her pregnancy in service. However, she is a lay person and is not competent to establish that her uterine prolapse, status post hysterectomy onset as a result of event or incident of service. The Veteran is not competent to offer opinion as to etiology of her uterine prolapse, status post hysterectomy. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, her allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for uterine prolapse, status post hysterectomy must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for uterine prolapse, status post hysterectomy is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


